In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00062-CR



             KENDALL BIGGS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 241st District Court
                Smith County, Texas
            Trial Court No. 241-0691-19




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                     MEMORANDUM OPINION

         Kendall Biggs pled guilty to burglary of a habitation and, pursuant to a plea bargain with

the State, was placed on deferred adjudication community supervision for six years. After Biggs

violated the terms and conditions of his community supervision, the trial court adjudicated his

guilt, sentenced him to eleven years’ imprisonment, and ordered him to pay $174.00 in court

costs.

         In his first point of error on appeal,1 Biggs argues that former subsections (b) and (d) of

Section 133.103 of the Texas Local Government Code, on which the time payment fee included

in the clerk’s bill of costs is based, are facially unconstitutional.2 Because we agree, we sustain

Biggs’s first point of error and modify the clerk’s bill of costs accordingly.

         In his last point of error, Biggs argues that we must delete an order to pay restitution

contained in a separate order adjudicating guilt because restitution was not orally pronounced.

Because the trial court’s judgment contains no order to pay restitution, we overrule Biggs’s last

point of error. As a result, we affirm the trial court’s judgment.




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of any
conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX. R.
APP. P. 41.3.
2
 All references to the former version of Section 133.103 in this opinion are references to the Act of June 2, 2003,
78th Leg., R.S., ch. 209, § 62, sec. 133.103, 2003 Tex. Gen. Laws 979, 996–97 (amended 2005, 2011, 2013, 2019)
(current version at TEX. CODE CRIM. PROC. art. 102.030). While the Legislature amended this statute, the
amendments specified that “[a]n offense committed before the effective date of this Act is governed by the law in
effect on the date the offense was committed, and the former law is continued in effect for that purpose.” Act of
May 23, 2019, 86th Leg., R.S., ch. 1352, § 2.54, 2019 Tex. Sess. Law Serv. 3982, 4010–11 (eff. Jan. 1, 2020).
                                                         2
I.     We Modify the Bill of Costs by Deleting Facially Unconstitutional Fees

       A challenge to the constitutionality of court costs may be raised for the first time on

appeal. London v. State, 490 S.W.3d 503, 507 (Tex. Crim. App. 2016) (citing Johnson v. State,

423 S.W.3d 385, 390–91 (Tex. Crim. App. 2014); Landers v. State, 402 S.W.3d 252, 255 (Tex.

Crim. App. 2013); Wiley v. State, 410 S.W.3d 313, 321 (Tex. Crim. App. 2013)). The clerk’s

bill of costs reflects a $25.00 “Time Payment” fee. Citing former Section 133.103 of the Texas

Local Government Code, it also states, “An additional time payment fee of $15.00 will be

assessed if any part of a fine, court costs, or restitution is paid on or after the 31ST day after the

date the judgment assessing the fine, court costs or restitution is entered.” Biggs argues that we

should delete these fees from the clerk’s bill of costs because the former versions of Section

133.103(b) and Section 133.103(d) were facially unconstitutional. We agree.

       A.      Standard of Review

       The constitutionality of a statute is subject to de novo review. Ex parte Lo, 424 S.W.3d
10, 14 (Tex. Crim. App. 2013). We “presume that the statute is valid and that the legislature was

neither unreasonable nor arbitrary in enacting it.” Curry v. State, 186 S.W.3d 39, 42 (Tex.

App.—Houston [1st Dist.] 2005, pet. ref’d); see TEX. GOV’T CODE ANN. § 311.021; Rodriguez v.

State, 93 S.W.3d 60, 69 (Tex. Crim. App. 2002). A statute will be upheld if a reasonable

construction that will render it constitutional can be applied. Ely v. State, 582 S.W.2d 416, 419

(Tex. Crim. App. [Panel Op.] 1979); see Maloney v. State, 294 S.W.3d 613, 626 (Tex. App.—

Houston [1st Dist.] 2009, pet. ref’d) (we apply an interpretation sustaining a statute’s validity if

statute can be interpreted in two ways, one of which sustains its validity). As the challenging

                                                  3
party, Biggs has the burden to establish the unconstitutionality of former Section 133.103,

subsections (b) and (d). See Rodriguez, 93 S.W.3d at 69; Maloney, 294 S.W.3d at 626.

       “[T]o prevail on a facial challenge, a party must establish that the statute always operates

unconstitutionally in all possible circumstances.” State v. Rosseau, 396 S.W.3d 550, 557 (Tex.

Crim. App. 2013). Courts are to “consider the statute only as it is written, rather than how it

operates in practice.” State ex rel. Lykos v. Fine, 330 S.W.3d 904, 908 (Tex. Crim. App. 2011)

(orig. proceeding); Karenev v. State, 281 S.W.3d 428, 441 (Tex. Crim. App. 2009) (Cochran, J.,

concurring) (holding that facial attack “can and must be made without reference to evidence. . . .

Once it does or must refer to specific evidence it has passed out of the ‘facial attack’ arena and

has become something else.”).

       B.      Analysis

       Former Section 133.103(a) of the Texas Local Government Code required defendants

convicted of a felony or misdemeanor to pay a time payment fee of $25.00 in addition to other

costs, if the defendant paid “any part of a fine, court costs, or restitution on or after the 31st day

after the date on which a judgment [was] entered assessing the fine, court costs, or restitution.”

Act of June 2, 2003, 78th Leg., R.S., ch. 209, § 62, sec. 133.103, 2003 Tex. Gen. Laws 979,

996–97 (amended 2005, 2011, 2013, 2019). The former statute allotted the $25.00 fee among

three purposes, directing the treasurer to (1) under former subsection (b), send fifty percent of the

fee to the comptroller, who was then directed to deposit it “to the credit of the general revenue

fund,” (2) under former subsection (c), deposit ten percent of the fees in the general fund of the

county or municipality “for the purpose of improving the efficiency of the administration of

                                                  4
justice,” and (3) under former subsection (d), “deposit the remainder of the fees . . . in the

general revenue account of the county or municipality.” Id. The additional $15.00 time payment

fee in the clerk’s bill of costs is also directed to be paid into the general revenue fund under

former Section 133.103(d).

       As for the $25.00 time payment fee, Biggs does not challenge the ten percent of the fee

allocated under former Section 133.103(c), but challenges only the remaining ninety percent of

allocated fee that is directed to the general funds under former Section 103.103, subsections (b)

and (d). He also challenges the $15.00 time payment fee under former subsection 103.103(d).

Biggs argues that these assessments violated the separation-of-powers provision in the Texas

Constitution, which prohibits one branch of government from assuming or delegating a power

more properly attached to another branch. See TEX. CONST. art. II, § 1; Lo, 424 S.W.3d at 28. A

court’s assessment of court costs in a criminal case violates the separation-of-powers clause

when a court is delegated the executive branch’s power to collect taxes. Salinas v. State, 523
S.W.3d 103, 106–07 (Tex. Crim. App. 2017). If, for example, a statute contains a provision by

which courts are turned into “tax gatherers,” then the effect of the statute is to delegate to courts

a power more properly attached to the executive branch. Id. at 107.

       Even so, an assessment of costs is a proper judicial function when “the statute under

which court costs are assessed (or an interconnected statute) provides for an allocation of such

court costs to be expended for legitimate criminal justice purposes.” Id. (quoting Peraza v. State,

467 S.W.3d 508, 517 (Tex. Crim. App. 2015)). As a result, we must determine whether the fee

is a disguised tax on a criminal defendant, which is unconstitutional, or a fee for a legitimate

                                                 5
criminal justice purpose, which is constitutional. See Casas v. State, 524 S.W.3d 921, 925–27

(Tex. App.—Fort Worth 2017, no pet.). “What constitutes a legitimate criminal justice purpose

is a question to be answered on a statute-by-statute/case-by-case basis.” Salinas, 523 S.W.3d at

107. “[T]he answer to that question is determined by what the governing statute says about the

intended use of the funds, not whether funds are actually used for a criminal justice purpose.” Id.

       In Salinas, the Texas Court of Criminal Appeals held that certain fees were

unconstitutional because the collected fees were sent into general revenue and were not

sufficiently related to the criminal justice system. Id. at 107–09. The Fourteenth Court of

Appeals cited Salinas in a recent case and determined that former Section 133.103, subsections

(b) and (d), were unconstitutional. Johnson v. State, 573 S.W.3d 328, 340 (Tex. App.—Houston

[14th Dist.] 2019, pet. filed). Because subsections (b) and (d) directed that the funds be collected

and sent into a general revenue fund without limitations or restriction, Johnson concluded that

the time payment fee was little more than a late fee that had nothing to do with reimbursing the

county or State for the defendant’s criminal trial or criminal resources generally. Id. Based on

that finding, the court concluded that subsections (b) and (d) were unconstitutional. Id.

       While the Tyler Court of Appeals has not decided this issue, other appellate courts,

including ours, have reached the same conclusions. See Brown v. State, No. 06-20-00017-CR,

2020 WL 3865736, at *1 (Tex. App.—Texarkana July 9, 2020, no pet.) (mem. op., not

designated for publication); Percivill v. State, No. 06-19-00185-CR, 2020 WL 1807107, at *1

(Tex. App.—Texarkana Apr. 9, 2020, pet. filed) (mem. op., not designated for publication);

Dulin v. State, 583 S.W.3d 351 (Tex. App.—Austin 2019, pet. granted); Kremplewski v. State,

                                                 6
No. 01-19-00033-CR, 2019 WL 3720627 (Tex. App.—Houston [1st Dist.] Aug. 8, 2019, pet.

filed); King v. State, No. 11-17-00179-CR, 2019 WL 3023513, at *1 (Tex. App.—Eastland, July

11, 2019, pet. filed) (mem. op., not designated for publication). Due to Salinas and the opinions

of other sister courts addressing this issue, we believe that the Tyler Court of Appeals would also

adopt the reasoning of Johnson to conclude that former Section 133.103, subsections (b) and (d),

were facially unconstitutional. As a result, we sustain Biggs’s first point of error.

       We modify the trial court’s judgment by changing the $25.00 time payment fee to $2.50

and by deleting the “additional time payment fee of $15.00.”

II.    The Judgment Does Not Order Payment of Restitution

       In his last point of error, Biggs complains of a separate order entered by the trial court

that included an order to pay restitution. Because the final judgment contains no order to pay

restitution, we overrule Biggs’s point of error.

       Before Biggs was placed on deferred adjudication community supervision, his agreed

punishment recommendation with the State stated, “As a result of negotiations between the

parties, it is mutually recommended to the Court that: . . . A SPECIAL CONDITION of the

recommended sentence be[] payment of RESITUTION in the amount to be determined by the

PSI.” The order placing Biggs on deferred adjudication community supervision did not include

any reference to restitution. Even so, as a term and condition of his deferred adjudication

community supervision, Biggs was ordered to perform “450 hours of Community Service

Restitution” and pay restitution in an amount “(To Be Determined).” On the State’s request, the

trial court amended the terms and conditions of Biggs’s deferred adjudication community

                                                   7
supervision to include an order to pay “restitution in the total amount of $808.24 at the rate of

$50.00 each month beginning October 2019.” In addition to the judgment, the record also

contains an “ORDER OF FINAL ADJUCATION,” which sets forth the State’s allegations in its

motion to adjudicate guilt, recites that the trial court granted the motion and revoked Biggs’s

deferred adjudication community supervision, and appears to order payment of restitution of

$808.24 to the victim of the offense. Arguing that the trial court’s formal oral pronouncement

did not include payment of restitution, Biggs asks that we modify the order of final adjudication.

       During an informal pronouncement, the trial court stated, “Restitution ordered,” but did

not state the amount of restitution and asked the parties if there was “[a]ny legal reason to bar

formal sentence.” After both parties stated that there was no reason to bar formal sentencing, the

trial court “formally pronounce[d]” Biggs’s sentence and found, “No restitution is indicated as

due.” The trial court later “continued [Biggs] in the custody of the sheriff” to serve his sentence,

stated that the sentence was “assessed with credit for time served,” and added, “Restitution

ordered as determined to be due.”

       When a defendant receives deferred adjudication, no sentence is imposed. Taylor v.

State, 131 S.W.3d 497, 502 (Tex. Crim. App. 2004).             Because restitution is considered

punishment, it must be orally pronounced. Ex parte Cavazos, 203 S.W.3d 333, 338 (Tex. Crim.

App. 2006); see also Weir v. State, 278 S.W.3d 364, 367 (Tex. Crim. App. 2009); Taylor, 131
S.W.3d at 502. When guilt is adjudicated, the judgment adjudicating guilt sets aside the order

deferring adjudication. See Taylor, 131 S.W.3d. at 501–02. A trial court’s final judgment must

include any order to pay restitution. See TEX. CODE CRIM. PROC. ANN. art. 42.01, § 1(25)

                                                 8
(Supp.), art. 42A.755(b) (“The judge shall enter in the judgment in the case the amount of

restitution owed by the defendant on the date of revocation.”).

        Biggs cites the rule that, when there is a conflict with the oral pronouncement of sentence

and the written judgment, the oral pronouncement controls. Burt v. State, 445 S.W.3d 752, 757

(Tex. Crim. App. 2014). Here, however, there is no such conflict.

        The trial court’s formal pronouncement did not include an order to pay restitution. As a

result, the judgment adjudicating Biggs’s guilt did not order payment of restitution. Consistent

with the final judgment, the clerk’s bill of costs correctly reflects that no restitution is owned.

Also, the order to withdraw funds also does not contain a reference to restitution. Because there

is no judgment imposing a payment of restitution, we overrule Biggs’s point of error.3

III.    Conclusion

        We modify the trial court’s judgment by changing the $25.00 time payment fee to $2.50

and by deleting the “additional time payment fee of $15.00.” As modified, the trial court’s

judgment is affirmed.



                                                     Scott E. Stevens
                                                     Justice

Date Submitted:           October 15, 2020
Date Decided:             October 20, 2020

Do Not Publish


3
 Biggs does not cite this Court to any authority indicating that the Tyler Court of Appeals would modify an order
that is not a final judgment. In any case, because the judgment did not contain an order of restitution, we need not
take this superfluous action.
                                                         9